Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
No obstante estar conformes con la exposición doctrina-*775ria que se hace en la opinión emitida, disentimos del resul-tado a que se llega en la misma. Como correctamente se expresa en la opinión mayoritaria emitida, los casos de confiscación deben ser tramitados como si se tratase de una acción civil ordinaria. En consecuencia, recae sobre la parte demandante, en un caso de esta naturaleza, el peso de probar que la confiscación realizada es contraria a derecho.
En el presente caso, la parte demandante no cumplió con esa obligación. No tiene derecho a una segunda oportunidad. Disentimos, en consecuencia, de la acción mayoritaria de devolver el caso al foro de instancia; la cual acción, precisamente, brinda esa segunda oportunidad.
Las expresiones de la Mayoría, en justificación de su acción, no son convincentes. Los “pronunciamientos” que, en palabras de la Mayoría, hace este Tribunal por primera vez, no son de tal naturaleza como para eximir de su cono-cimiento a un dueño de esta clase de equipo.
La situación, preconfiscación, era meridianamente clara. Toda máquina que contenga, en palabras de la Ma-yoría, ‘los mecanismos característicos” de una máquina de juego de azar es ilegal. En el presente caso le correspondía a los dueños de las máquinas confiscadas probar que sus máquinas no contenían estos “mecanismos”. No lo hicieron. No cumplieron, en consecuencia, con la obligación de “pro-bar su caso”. Hoy el Tribunal, erróneamente, le concede una segunda oportunidad. Es por ello que disentimos.